Citation Nr: 0920716	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-18 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a left eye disability, as a result of 
treatment received from a VA medical facility in December 
1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1940 to August 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the RO 
in Wichita, Kansas, which denied entitlement to compensation 
under 38 U.S.C.A. § 1151.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board finds 
that additional development is necessary prior to the 
adjudication of this claim.

The Veteran seeks compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a left eye disability, claimed to 
have been a result of treatment received from a VA medical 
facility in December 1993.  The record, however, does not 
reflect that the Veteran has been provided information about 
the requirements for establishing entitlement to benefits 
under to 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (VA has a duty to notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.).  Although the Veteran was informed 
in a September 2006 letter of his and VA's respective 
obligations for obtaining information and evidence necessary 
to support the claim, the letter erroneously advised the 
Veteran of the requirements for substantiating a claim for 
service connection, as opposed to a claim for benefits under 
38 U.S.C.A. § 1151.  For this reason, the claim must be 
remanded to ensure full and complete compliance with the 
Veterans' Claims Assistance Act (VCAA).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The Agency of 
Original 
Jurisdiction (AOJ) 
should send the 
Veteran a corrective 
VCAA notice under 38 
U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) that 
includes an 
explanation of the 
evidence necessary 
to substantiate a 
claim of entitlement 
to benefits under 
38 U.S.C.A. § 1151.

2. Thereafter, the 
AOJ should 
readjudicate the 
claim.  All new 
evidence received 
since the issuance 
of the March 2008 
SOC should be 
considered.  If the 
benefit sought on 
appeal is not 
granted, the Veteran 
and his 
representative 
should be furnished 
an SSOC and afforded 
a reasonable 
opportunity to 
respond before the 
record is returned 
to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



